DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 6A-C show the implanted magnet as element 520 when it appears it should be 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 2, “a display” is unclear as the claim depends from claim 11 which now features a display of the visualization system.
In claim 20, line 3, “the processor” is unclear as claim 11 and 19 recite separate processors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Long et al (US Pub 2017/0196591 –cited by applicant as WO 2017-120477).
Re claim 1: Long discloses a surgical tracking system, comprising:
a first tracking magnet [0040, 0047; see first beacon magnet at distal end 24]; 
a second tracking magnet [0040, 0047; see second beacon magnet at proximal end 26]; and
a sensor base assembly including a base defining an opening therethrough and at least three magnetic sensor assemblies disposed on the base and arranged about the opening, each of the at least three magnetic sensor assemblies configured to independently track each of the first and second tracking magnets in X, Y, and Z dimensions [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually via triangulation and along a plane of the sensors and including a depth of the needle dimension],
wherein the first tracking magnet is configured to be substantially co-planar with the at least three sensor assemblies [0035, 0047; see the needle having a beacon magnet on at least the distal end 24, which is co-planar with the sensor assemblies when positioned inside of the opening similar to when Applicant’s implanted magnet is positioned inside opening].
Re claim 2: A control console with a processor and computer-readable medium with instructions configured to receive tracking data from each of the at least three magnetic sensor assemblies and determine position and orientation information for each of the first and second tracking magnets based upon the received tracking data 
Re claim 3: The sensor base assembly is configured for positioning such that at least a portion of tissue of interest extends through the opening of the base (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening).
Re claims 6, 7: The second tracking magnet is coupled to and incorporated within a surgical instrument [0040; see the magnetic element 36 within the needle 20].
Re claim 8: The base is adjustable to adjust at least one dimension of the opening of the base [0044; see the self-sealing membrane making the base adjustable, see that the base can take on “any shape or rigidity”, also see that the base may be rotated to change a dimension].
Re claims 9, 10: The at least three magnetic sensor assemblies includes at least four magnetic sensor assemblies radially arranged about the base [0045; wherein any number of sensor can be used which includes at least four or eight sensors].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 5, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US Pub 2017/0196591 –cited by applicant as WO 2017-120477), as applied to claim 1, in view of Derichs et al (US Pub 2016/0051164 –cited by applicant).
Re claims 4, 5: Long discloses all features including two magnets and that the sensor has an opening with which tissue extends through (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening), but does not disclose that the first tracking magnet is configured for implantation into tissue of interest. However, Derichs teaches of a marker 110 comprising a magnet that is surgically implanted in a patient’s body [0033, 0034; see the magnetic marker 110 that is surgically inserted]. It would have been obvious to the skilled artisan to modify Long, to include the marker as taught by Derichs, in order to improve the accuracy of marking the location of the tissue.
Re claim 11: Long discloses a surgical visualization and tracking system, comprising:
a surgical tracking system, including: a first tracking magnet [0040, 0047; see first beacon magnet at distal end 24];
a second tracking magnet [0040, 0047; see second beacon magnet at proximal end 26];
a sensor base assembly including at least three magnetic sensor assemblies, each of the at least three magnetic sensor assemblies configured to independently track each of the first and second tracking magnets in X, Y, and Z dimensions [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually vis triangulation and along a plane of the sensors and including a depth of the needle dimension],

a control console with a processor and computer-readable medium with instructions configured to receive tracking data from each of the at least three magnetic sensor assemblies and determine position and orientation information for each of the first and second tracking magnets based upon the received tracking data [0038, 0040, 0047; see the processor 40 with implied software that tracks disposition of both the first and second magnets].
Long discloses all features including a display of a visualization system (see Figure 6), but does not disclose a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue. However, Derichs teaches a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue [0085; Figure 9; see “three-dimensional” display]. It would have been obvious to the skilled artisan to modify Long, to include the 3D display as taught by Derichs, in order to improve localization accuracy of the magnets relative to the tissue.

Re claim 13: Long discloses the base is configured for positioning such that at least a portion of tissue of interest extends through the opening of the base (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening).
Re claim 14: Long discloses all features including a second magnet associated with a surgical instrument [0040; see the magnet 36 within needle 20]), but does not disclose that the first tracking magnet is configured for implantation into tissue of interest. However, Derichs teaches of a marker 110 comprising a magnet that is surgically implanted in a patient’s body [0033, 0034; see the magnetic marker 110 that is surgically inserted]. It would have been obvious to the skilled artisan to modify Long, to include the marker as taught by Derichs, in order to improve the accuracy of marking the location of the tissue.
Re claim 15: Long discloses the at least three magnetic sensor assemblies includes four magnetic sensor assemblies radially arranged [0045; wherein any number of sensor can be used which includes at least four sensors].
Re claims 16, 17, 19, 20: Long discloses a visualization system that receives instrument information of an instrument with a second tracking magnet that is displayed 
Re claim 18: Long discloses the represented position and orientation information is updated in real time [0035; see real time].

Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive. Applicant argues that Long does not disclose the newly claimed first magnet being co-planar with the three sensor assemblies because magnetic element 36 of Long is only described as being at the proximal end of needle 20. Respectfully, Examiner disagrees and finds that Long discloses alternative arrangements wherein a magnet may be positioned at the distal end 24 of the needle 20 [see 0047]. Therefore, when the magnet is at the distal end, it is co-planar with the sensor assemblies. It also appears that if only the magnet 36 at the proximal end were considered, the structure of the claims are met because the magnet being co-planar merely depends on the positioning of the magnet through the opening, just as it is in regard to Applicant’s implanted magnet. In both Long and the instant application, the first magnet is not structurally coupled to the base assembly in any way and the first magnet being co-planar merely depends on the positioning of the magnet into the opening. Therefore, the rejection is maintained.
The previous 112f interpretation is withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793